DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS’) submitted on 1/7/20, 11/2/20, and 5/11/21 have been considered. A copy of form PTO-1449 is attached.

 Drawings
The drawings filed on 12/23/19 are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7, 9-10, 12-19 and 30-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a. Claim 1, line 5 has no antecedent basis for “the blood serum layer”.
b. Claim 7, line 2; the phrase “such as” is vague and indefinite.
c. Claim 10 recites “characterized or quantitated” which fails to further limitation of claim 1 (characterizing and quantitating).
d. Claim 14 is dependent from canceled claim 11.
e. Claim 14, line 1 has no antecedent basis for “the white blood cell”.
f. Claim 15, line 5 has no antecedent basis for “the light image”.
g. Claim 15, line 8 has no antecedent basis for “the light images”.
h. Claim 16, line 1-2 has no antecedent basis for “the 3-D images”.
i. Claims 2-5, 9, 12-13, 17-19 and 30-31 are dependent on claim 1 and/or claim 15; therefore, inherit the deficiencies of claim 1 and/or claim 15.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
STEP 1
Claims 20-21 recite a method (101 Guidance, Step 1- process).
STEP 2A, PRONG ONE
Claims 20-21 are directed to abstract ideas. Claim 20 and 21 are analyzed as below:
Claim 20 describes a method for diagnosing a disease state in a subject comprising the steps of:
(a) obtaining a biological sample from a subject (well known, routine, and convention),

(b) subjecting the biological sample to selective plane image microscopy by scanning the sample with a laser sheet light source at a multiple of cross sections to obtain contiguous cross- sectional images (data gathering step necessary to use the abstract idea),
(c) collecting a sufficient quantity of contiguous cross-sectional images (data gathering step necessary to use the abstract idea),
(d) compiling the contiguous cross-sectional images to produce a composite image (metal process because it can be performed in the human mind), and
(e) assessing the composite image for the presence of selected target cells (mental process because it can be performed in the human mind), and
(f) making a diagnosis based on the assessment from step (e) (well known, routine and conventional).
In sum, these steps recites abstract ideas because they are relate to data gathering, performing mathematical functions or calculations and comparing/manipulation data. Thus, claim 20 recites judicial exceptions to patent eligibility under 35 USC 101 and process to Step 2A, Prong Two, to determine whether theses exceptions are integrated into a practical and patent-eligible application.

STEP 2A, PRONG TWO
The judicial exception is not integrated into a practical application (2019 Eligibility Guidance, Step 2A, Prong two) because the method for diagnosing a disease state in a subject do not describe a practical application of the method (i.e., for diagnosing cancer or treatment). It is not clear that the cell analysis method have demonstrated, e.g.,: 1) an improvement to an existing technology in the same or another field (MPEP 2016.05(a)); 2) its application to effect a particular treatment for a disease or medical condition (see Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, 887 F.3d 1117 (Fed. Cir. 2018); 3) application of the method by using a particular machine not well-known, routine or conventional in the art (MPEP 2106.05(c)); 4) its application in some way beyond generally linking the use of the method to a particular outcome, such that the claims do not monopolize the exception. 
STEP 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (2019 Eligibility Guidance, Step 2B) because:
Claim 20 merely recite steps that encompass abstract ideas, and/or that are well-known, routine, and conventional (MPEP 2106.05(c)). 1) obtaining a biological sample from a subject, which is well known, routine, convention and insignificant extra-solution activity; 2) subjecting the biological sample to selective plane image microscopy by scanning the sample with a laser sheet light source at a multiple of cross sections to obtain contiguous cross- sectional images, which is data gathering step necessary to use the abstract idea; 3) collecting a sufficient quantity of contiguous cross-sectional images, which is data gathering step necessary to use the abstract idea; 4) compiling the contiguous cross-sectional images to produce a composite image, which is metal process because it can be performed in the human mind; 5) assessing the composite image for the presence of selected target cells which is mental process because it can be performed in the human mind, and 6) making a diagnosis based on the assessment from step (e), which is well known, routine, conventional and insignificant extra-solution activity; 7) its application in some way beyond generally linking the use of the method to a particular outcome, such that the claims do not monopolize the exception (see Vanda pharmaceuticals Inc. v. West-Ward pharmaceuticals, 887 F. 3d 1117 (Fed. Cir. 2018).
In addition, the addition element such as “microscopy”, “light source” in claim 20 are well-known, routine, and conventional devices utilized in the art of diagnosing with regard to assessing data related to cells and perform calculations or algorithms related to the assessing data.
Therefore, the method of claim 20 does not recite steps that amount to ‘significantly more’ than well-known, routine, and conventional analysis steps followed in the art of cell diagnosing, and represent mathematical and metal processing steps considered to be examples of ‘Abstract Ideas’.
Therefore, the claimed subject matter does not recite patent eligible subject matter under 35 USC 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomer et al (2017/0068086). 
Regarding claims 15 and 20-21, Tomer et al discloses a system for quantitating and characterizing target cells in a biological sample (i.e., tissue sample)( par. [0002]) comprising: (a) a selective plane illumination microscope (par. [0003], [0011] and [0027]); (b) a sample fixture for containing the biological sample, (c) a detector for collecting the light image reflected orthogonally (90 degrees) to the illumination plane from the microscope (see figure 1A below), (d) a computer interface (par. [0027], [0045]), and (e) a computer to compile the light images to create a 3-dimensional image (see abstract; par. [0049] and claim 1).	

    PNG
    media_image1.png
    632
    759
    media_image1.png
    Greyscale


Regarding claim 16, Tomer et al teaches a software for analyzing the 3-D images to detect the target cells (par. [0027], [0045], [0049]).
Regarding claim 17, Tomer et al teaches that the selective plane illumination microscope comprises: a laser light source (LS) (par. [0032]), (ii) a means for generating a light sheet from the laser light source (par. [0029]), and (iii) an objective lens (par.[0087]).
Regarding claim 18, Tomer et al teaches that the means for generating the light sheet is a cylindrical lens (par. [0087]).
Regarding claim 19, Tomer et al teaches that  the laser light source is a circular beam laser light source (LS) wherein the means (i.e., cylindrical lens) for generating the light sheet is by scanning the laser light source in a single direction (par. [0068] and [0098]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7, 9, 10, 12-14 and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomer et al in view of Toshihiko et al (CA 2042808 C).
Regarding claims 1 and 5, Tomer et al discloses . (Original) A method for characterizing and quantitating target cells in a blood sample comprising the steps of: subjecting the prepared sample (figure 7) to selective plane image microscopy by scanning the sample with a laser sheet light source at a multiple of cross sections to obtain contiguous cross- sectional images(par. [0003], [0011] and [0027], [0068] and [0098]); collecting a sufficient quantity of contiguous cross-sectional images (abstract), compiling the contiguous cross-sectional images to produce a composite image, and assessing the composite image to characterize and quantitate the blood sample for any target cells (par. [0049] and claim 1).
	Tomer et al does not explicitly teach the steps of preparing the sample such as: centrifugation to separate cell layers from the blood serum layer; removal of one of the cell layers, suspension of the removed layer from step of removal in a buffer, purification of the suspended layer of suspension step, immobilization of the purified layer of  purification step, and immunostaining and/or fluorescence in situ hybridization (FISH) staining of the immobilized layer of immobilization step. However, such the features are known in the art as taught by Toshihiko et al.
	Toshihiko et al, from the same field of endeavor, discloses a method of extracting particular nucleic acid fragment in which the sample is prepared for testing by using those steps above (see page 16, lines 21-26).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to include in Tomer et al a plurality of preparing steps as taught by Toshihiko et al because these are known steps which are known to serve for the purpose of Tomer of forming a three-dimensional image of the sample.
Regarding claim 2, Tomer et al teaches that the scanning of step subjecting the prepared from is performed at one or more selected excitation frequencies of laser sheet light (par. [0032], [0029] and [0087]).
Regarding claim 3, Tomer et al teaches that the collection of step collecting involves detecting the fluorescence emission of the sample orthogonal to the laser sheet light source of step (par. [0036], [0097] and [0106]).
Regarding claim 4, Tomer et al teaches that the composite image of step assessing is a 3- dimensional image (see abstract).
Regarding claim 7, Toshihiko et al teaches that the immobilization of step immobilization is in a gel that maintains cell structure such as an agarose gel, or a collagen gel, or a polyacrylamide gel (see page 25 of Toshihiko et al).
Regarding claim 9, Tomer et al teaches that the subject is a human (par. [0073]).
Regarding claim 10, Tomer et al teaches that the target cells are characterized or quantitated (par. [0075]).
Regarding claims 12-14; Tomer et al teaches different types of cells (par. [0075]). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to use the basic device of Tomer et al for characterizing different types of target cells such as circulating tumor cells (CTCs),white blood cell (WBC) subpopulations or T-cells because the device would function in the same manner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Eisfeld et al (2005/0047640) discloses a method and device for selectively targeting cells within a three-dimensional specimen. Tomer et al (10,802,262) discloses a method and system for imaging a biological sample. Truong et la (2011/0134521) discloses a dual-mode raster point scanning/light sheet illumination microscope.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HP								/HOA Q PHAM/                                                                            Primary Examiner, Art Unit 2886                                                                                                                            September 7, 2022